UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2013 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 6 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 27 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 36 NOTICE OF PRIVACY POLICY & PRACTICES 41 ADDITIONAL INFORMATION 42 Dear Shareholder: The strong equity market that began back in March of 2009 continued its upward trend.For the six month period ended August 31, 2013, the S&P 500 Index (a proxy for large US stocks) returned 8.95%. US Economy The US economy has continued its slow march forward.Initial unemployment claims as well as continuing claims have edged lower.Although the unemployment rate has continued to improve at a snail’s pace, consumer sentiment and spending have rebounded more dramatically.Household balance sheets are much healthier – financial obligations as a share of after-tax income, at less than 16%, is the lowest it has been since 2006.Homeowners have been rebuilding equity quickly (over $1 trillion was added in the last 12 months) as the real estate market has continued to heal.The effect has been a dramatic boost in spending power, even as after-tax personal income stagnates. U.S. Stocks The six month period ended on a sour note for stocks.Speculation that the Federal Reserve would reduce its monthly bond purchases drove the selloff.The S&P 500 ended the month of August down 2.9%.The year to date (YTD) returns (through 8/31/13), however, are much brighter.YTD the S&P returned 16.2%, including August.Corporate revenues and profits have continued to grow at steady rates.The effect has kept valuations reasonably contained, even as new record highs are reached.On a forward price to earnings ratio the current market is valued at approximately 15 times forward earnings, compared to approximately 17 times in late 2007 (previous S&P 500 high). Quality Large Cap Fund: The Institutional Class shares of the Fund performed well in the six month period ended August 31, 2013, returning 9.11%.The S&P 500 Index over the same timeframe returned 8.95%.Absolute performance was strong.The Fund outperformed the S&P 500 by 16 basis points (bps).For the first time in a while, equal weighted sector exposure detracted from performance.However, strong stock selection more than offset negative sector positioning.Although the smaller sectors in the S&P 500 were the weakest performers, strong stock selection in the fund helped mitigate some of the negative effects.Air Products & Chemicals, Inc. (+28%) in the Materials sector, Atmos Energy (+13.66%) in the Utilities sector and Time Warner Cable (+24.29%) in the Telecom sector enhanced relative returns. Mid Cap Growth Fund: The six month period ended August 31, 2013 was a challenging period for the Fund, relative to the Russell Mid-Cap Growth Index.Our growth focused portfolio detracted from performance.Poor stock selection also negatively impacted results.Carbo Ceramics Inc. (-47.45%); Rackspace Hosting Inc. (-49.50%); and SolarWinds, Inc. (-36%) exacerbated the relative underperformance.On a positive note, stock selection in consumer discretionary was particularly strong including: Under Armor Inc. +46.87%; Polaris Industries + 45.82%; and AMC Networks +43.71 helping offset weak 3 performance in other sectors.The total return for the Institutional Class shares of the Fund in the six month period ended August 31, 2013 was 3.59% compared to the Russell Mid-Cap Growth Index return of 11.46%. Looking Forward We continue to see good prospects for an improving global economy and the potential for the U.S. recovery to accelerate.Housing has staged an impressive turnaround.Stocks, off their recent highs, look attractive by most measures.Growth stocks look particularly attractive.Over the next few months Congress needs to work through the deficit ceiling, another round of mandatory spending cuts, immigration reform, tax reform and a host of regulatory reforms.An announcement of the new Federal Reserve chair is also expected.While the Federal Reserve remains committed to low rates for the foreseeable future, investors expect the Fed to announce a slowing, and eventual cessation of Treasury and mortgage bond purchases.That announcement is expected within the next few months, if not weeks.We would expect increased volatility around the outcome of these decisions, but do not think that a prolonged reversal of improving global fundamentals will occur. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities can exhibit greater volatility. Additional risks include political, economic, and currency risks as well as differences in accounting methods. These risks can be greater for investments in emerging markets. The Funds will bear their share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs. Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Funds may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates. This investment may not be suitable for all investors. The Funds may engage in short sales, which could result in the Funds’ investment performance suffering if they are required to close out a short position earlier than they had intended. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. It is not possible to invest directly in an index. 4 Forward Price to Earnings Ratio is a measure of the price-to-earnings ratio (P/E) using forecasted earnings for the P/E calculation. Price to earnings ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Basis Point (bps) is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. 5 Bright Rock Funds Allocation of Portfolio Holdings as of August 31, 2013 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 6 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2013 - August 31, 2013). Actual Expenses The first line of each of the following tables provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 7 Bright Rock Funds Expense Examples (Unaudited) (Continued) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 – March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 – March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 – March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.01%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 – March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 8 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended August 31, 2013 Since Since One Inception Inception Year (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund – Institutional Class 12.08% 9.83% N/A Bright Rock Mid Cap Growth Fund – Investor Class 13.45% N/A 10.04% Russell Midcap Growth Total Return Index 23.97% 17.75% 19.37% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $25,000 Investment * Inception Date 10 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended August 31, 2013 Since Since One Inception Inception Year (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund – Institutional Class 18.22% 14.85% N/A Bright Rock Quality Large Cap Fund – Investor Class 19.44% N/A 19.28% S&P 500 Total Return Index 18.70% 16.36% 18.05% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $25,000 Investment * Inception Date 12 Bright Rock Mid Cap Growth Fund Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 95.04% Auto Components – 4.00% Gentex Corp. $ Beverages – 2.87% Monster Beverage Corp. (a) Capital Markets – 5.98% Eaton Vance Corp. SEI Investments Co. Waddell & Reed Financial, Inc. Commercial Services & Supplies – 6.78% Copart, Inc. (a) Rollins, Inc. Stericycle, Inc. (a) Distributors – 4.21% LKQ Corp. (a) Electrical Equipment – 3.78% AMETEK, Inc. Electronic Equipment, Instruments & Components – 2.75% Amphenol Corp. Trimble Navigation Ltd. (a) Energy Equipment & Services – 1.32% Oceaneering International, Inc. Health Care Equipment & Supplies – 8.50% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) ResMed, Inc. Health Care Providers & Services – 2.04% HMS Holdings Corp. (a) The accompanying notes are an integral part of these financial statements. 13 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Hotels, Restaurants & Leisure – 3.46% Panera Bread Co. (a) $ Household Products – 1.85% Church & Dwight Co., Inc. IT Services – 5.87% Jack Henry & Associates, Inc. MAXIMUS, Inc. NeuStar, Inc. (a) Leisure Equipment & Products – 1.18% Polaris Industries, Inc. Life Sciences Tools & Services – 2.20% Mettler-Toledo International, Inc. (a) Machinery – 14.58% Donaldson Co., Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Valmont Industries, Inc. Wabtec Corp. Metals & Mining – 2.51% Royal Gold, Inc. Road & Rail – 4.31% JB Hunt Transport Services, Inc. Kansas City Southern Landstar System, Inc. Software – 7.90% ANSYS, Inc. (a) CommVault Systems, Inc. (a) FactSet Research Systems, Inc. MICROS Systems, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Software – 7.90% (Continued) Tyler Technologies, Inc. (a) $ Specialty Retail – 5.86% PetSmart, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods – 1.34% Under Armour, Inc. (a) Trading Companies & Distributors – 1.75% MSC Industrial Direct Co., Inc. TOTAL COMMON STOCKS (Cost $30,001,050) $ EXCHANGE TRADED FUNDS – 3.80% Guggenheim S&P Midcap 400 Pure Growth ETF TOTAL EXCHANGE TRADED FUNDS (Cost $1,433,534) SHORT-TERM INVESTMENTS – 1.33% Money Market Funds – 1.33% Fidelity Institutional Money Market Portfolio, 0.046% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $493,607) Total Investments (Cost $31,928,191) – 100.17% Liabilities in Excess of Other Assets – (0.17%) ) TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of August 31, 2013. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Quality Large Cap Fund Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 98.38% Aerospace & Defense – 2.72% United Technologies Corp. $ Beverages – 2.64% PepsiCo, Inc. Biotechnology – 2.61% Gilead Sciences, Inc. (a) Capital Markets – 3.32% Franklin Resources, Inc. T. Price Rowe Group, Inc. Chemicals – 10.19% Albemarle Corp. LyondellBasell Industries NV (c) Monsanto Co. Praxair, Inc. Commercial Banks – 3.17% Wells Fargo & Co. Computers & Peripherals – 2.39% EMC Corp. Diversified Telecommunication Services – 4.01% AT&T, Inc. TELUS Corp. (c) Electric Utilities – 4.82% The Southern Co. Westar Energy, Inc. Electrical Equipment – 2.53% Emerson Electric Co. The accompanying notes are an integral part of these financial statements. 16 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Energy Equipment & Services – 6.01% National Oilwell Varco, Inc. $ Schlumberger Ltd. (c) Food & Staples Retailing – 6.09% CVS Caremark Corp. Wal-Mart Stores, Inc. Food Products – 0.91% General Mills, Inc. Health Care Providers & Services – 2.04% Laboratory Corp. of America Holdings (a) Hotels, Restaurants & Leisure – 2.22% Starbucks Corp. Industrial Conglomerates – 4.63% General Electric Co. Insurance – 3.18% Aflac, Inc. IT Services – 3.08% International Business Machines Corp. Media – 9.08% Comcast Corp. Time Warner Cable, Inc. Walt Disney Co. Multiline Retail – 1.63% Target Corp. Multi-Utilities – 2.90% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 4.15% Apache Corp. The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Oil, Gas & Consumable Fuels – 4.15% (Continued) Occidental Petroleum Corp. $ Pharmaceuticals – 5.04% Johnson & Johnson Perrigo Co. Software – 4.91% Microsoft Corp. Specialty Retail – 2.21% Tiffany & Co. Water Utilities – 1.90% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $110,967,532) $ SHORT-TERM INVESTMENTS – 1.46% Money Market Funds – 1.46% Fidelity Institutional Money Market Portfolio, 0.046% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,990,191) Total Investments (Cost $112,957,723) – 99.84% Other Assets in Excess of Liabilities – 0.16% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of August 31, 2013. (c) Foreign issued security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Funds Statements of Assets and Liabilities August 31, 2013 (Unaudited) Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (cost $31,928,191 and $112,957,723, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed $ $ Payable for investments purchased — Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss ) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets 58 66 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 5 5 Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 19 Bright Rock Funds Statements of Operations For the Six Months Ended August 31, 2013 (Unaudited) Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income* $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ * Net of foreign taxes withheld $ — $ The accompanying notes are an integral part of these financial statements. 20 Bright Rock Mid Cap Growth Fund Statements of Changes in Net Assets Six Months Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM DISTRIBUTIONS Net realized gains – Institutional Class — ) Net realized gains – Investor Class — (3 ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold– Institutional Class Payments for shares redeemed – Institutional Class ) ) Net asset value of shares issued in reinvestment of distributions to shareholders – Institutional Class — Net asset value of shares issued in reinvestment of distributions to shareholders – Investor Class — 3 Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period $ $ End of Period $ $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ ) The accompanying notes are an integral part of these financial statements. 21 Bright Rock Quality Large Cap Fund Statements of Changes in Net Assets Six Months Ended August 31, 2013 Year Ended (Unaudited) February 29, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Institutional Class ) ) Net investment income – Investor Class — (1 ) Net realized gains – Institutional Class — ) Net realized gains – Investor Class — (2
